internal_revenue_service number release date index number 468a -------------------------------- --------------------------------------------- --------------------------------------------- -------------------- ------------------------------------- department of the treasury washington dc person to contact ----------------------------- id no ------------ ---------------------------------------------------- - telephone number --------------------- refer reply to cc psi b06 - plr-112880-04 date date --------------------------------------------- ---------------------------------------------------------- ------------------------------------------------ ------------- --------------------------------------------------------- ------------------------ legend taxpayer ---------------------------------------------------- parent ------------------------- ---------------------------------------------------- state plant location commission ----------------------------------------------- commission ----------------------------------------------------- method order a b c d e f g h i j k l m n o p q r s t u ------------------------- -------------- ----- ----------------- ---- ------------- ------- ---------------------- ------------------- ------- ------- ------- ---------------------- -------------------------------------- -------------------------------------------------- -------------------------------------------------------------------- -------------- -------------- ------- ------- -------------- plr-112880-04 dear ------------- this letter responds to the request of taxpayer dated date and subsequent submissions for a revised schedule of ruling amounts for plant pursuant to sec_1_468a-3 of the income_tax regulations the request for a revised schedule of ruling amounts is the result of the commission increasing the decommissioning costs to be included in taxpayer's cost of service for ratemaking purposes taxpayer was previously granted a schedule of ruling amounts on a which expired in b information was submitted pursuant to sec_1_468a-3 we understand the facts as presented by taxpayer to be as follows taxpayer a state utility company is the owner of a c percent interest in plant plant located near location was declared commercially operable in d and initially had an expected service life of e years plant was shut down in f plant was included in taxpayer's rate base from d through g and decommissioning costs were collected in rates for the letter portion of this period in g commission ordered plant removed from rate base effective h on i taxpayer announced its decision to permanently shut down and decommission plant plant was temporarily placed in a safestor condition until decommissioning begins substantial decommissioning activities are expected to begin in j and are scheduled to be completed in k the method of decommissioning the plant is the method the cost of which is based on a site-specific decommissioning study following a corporate_reorganization in l taxpayer is now owned by parent with whom it files a consolidated_return on a calendar_year basis using the accrual_method of accounting commission and commission establish the rates for electric energy sold by taxpayer ceased collecting decommissioning costs from its customers in h taxpayer the requested schedule of ruling amounts is limited however to rates approved by commission since that date the projected cost of decommissioning the plant has increased and is expected to exceed the amount set_aside for that purpose accordingly taxpayer sought permission to include in cost of service an increase in the cost of decommissioning plant on m commission issued order effective m which included an increased cost of service amount in determining the decommissioning costs for taxpayer's interest in the plant commission used an estimated base cost of n this base cost escalated annually based on a weighted average escalation factor results in a future decommissioning cost of o plr-112880-04 originally taxpayer's proposed schedule of ruling amounts included a the funding_period extends p because the plant was removed from rate base on h there is no applicable level_funding limitation period pursuant to sec_1 468a- b iii a the qualifying percentage is q contibution of dollar_figurer for the portion of its qualified nuclear decommissioning fund fund under the jurisdiction of commission for the year s taxpayer in the early portion of the year t began making contributions to fund consistent with this figure with the intention of deducting them on its return for its tax_year s as provided in sec_468a of the internal_revenue_code taxpayer subsequently amended its proposed schedule of ruling amounts and recharacterized dollar_figureu of these payments as attributable to year t taxpayer has demonstrated that this redesignation did not cause taxpayer's cumulative total contribution to the fund in year t to exceed the revised proposed ruling_amount for year t sec_468a of the code provides that a taxpayer may elect to deduct the amount of payments made to a qualified decommissioning fund however sec_468a limits the amount_paid into such fund for any taxable_year to the lesser_of the amount of nuclear decommissioning costs allocable to this fund which is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the total nuclear power plant as the period for which the nuclear decommissioning fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year and is made within months after the close of the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 of the regulations is a taxpayer that possesses a qualifying interest in a nuclear plant sec_1 468a- b provides that a qualified_interest includes a direct ownership_interest including an interest held as a tenant in common or joint tenant but not including stock in a plr-112880-04 corporation that owns a nuclear plant or an interest in a partnership that owns a nuclear power plant sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of i the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or ii the ruling_amount applicable to the nuclear decommissioning fund for such tax_year if the amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year exceeds the limitation of paragraph b the excess is not deductible by the electing taxpayer in addition under sec_1_468a-5 there are rules which provide that the internal_revenue_service may disqualify a nuclear decommissioning fund if the amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year exceeds the limitation of paragraph b sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 of the regulations provides that to the extent consistent with the principles and provisions of this section each schedule of ruling amounts shall be based on the reasonable assumptions and determinations used by the applicable public_utility commission in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes under sec_1_468a-3 the internal_revenue_service shall provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer's proposed schedule is consistent with the principles and provisions of this section sec_1_468a-3 of the regulations provides that in general the ruling_amount for any_tax year in the level_funding limitation period shall not be less than the ruling_amount for any earlier tax_year under sec_1_468a-3 the level_funding limitation period begins on the first day of the tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day on which the nuclear power plant will no longer be included in the taxpayer's rate base for ratemaking purposes sec_1_468a-3 provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer's share of the total estimated cost of decommissioning the nuclear power plant to which the fund relates multiplied by the qualifying percentage plr-112880-04 sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes under sec_1_468a-3 the qualifying percentage for any nuclear decommissioning fund is equal to a fraction the numerator of which is the number of tax years in the estimated period for which the nuclear decommissioning fund is to be in effect and the denominator of which is the number of tax years in the estimated_useful_life of the applicable plant sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-8 of the regulations provides that in the case of a nuclear power plant that began commercial operations before date and whose estimated_useful_life for ratemaking purposes was adjusted by a public_utility commission before date the taxpayer may elect in its request for a schedule of ruling amounts to compute the qualifying percentage in accordance with special rules sec_1_468a-8 provides that if a taxpayer files a request for a schedule of ruling amounts for the nuclear decommissioning fund maintained with respect to such nuclear power plant on or before date the qualifying percentage equals the percentage of original depreciation costs determined without regard to capitalized decommissioning costs with respect to the nuclear power plant that remains to be recovered for ratemaking purposes as of the first day of the taxable_year that includes date we have examined the representations and the data submitted by the taxpayer in relation to the requirements set forth in the code and the regulations based solely upon these representations of the facts we reach the following conclusions the taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 of the regulations commission has permitted the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations plr-112880-04 the taxpayer has calculated the total decommissioning costs under sec_1_468a-3 of the regulations the taxpayer has determined that q percent is the qualifying percentage as calculated under sec_1_468a-8 of the regulations based on the above determinations we conclude that the taxpayer's proposed schedule of ruling amounts with regard to commission satisfies the requirements of sec_468a of the code approved schedule of ruling amounts ------------------------------------------------ amount year --------------------------------------------------- --------------------------------------------------- --------------------------------------------------- approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time this ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first taxable_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the tenth taxable_year following the close of the tax_year in which the most recent schedule of ruling amounts was received withdrawal of any funds deposited in taxpayer's qualified nuclear decommissioning fund during or attributable to any taxable_year in excess of the ruling_amount for such year and upon the prompt amendment of taxpayer's tax_return for any taxable_year covered by the above schedule of ruling amounts that reflects a deduction for contributions to taxpayer's qualified nuclear decommissioning fund in excess of the allowable_amount for such taxable_year approval of the schedule of ruling amounts is also expressly contingent upon the the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code payments made to such fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year plr-112880-04 this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent the rulings contained in this letter are based upon information and we are sending a copy of this letter_ruling to the industry director natural_resources and construction lm nrc pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each taxable_year in which the taxpayer claims a deduction for payments made to the fund representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter except as expressly provided herein no opinion is expressed or implied sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
